EXHIBIT 21.1 SUPERIOR UNIFORM GROUP, INC. List of Subsidiaries As of December 31, 2013, the Registrant directly or indirectly owned the following subsidiaries: Fashion Seal Corporation Nevada The Office Gurus, LLC Florida SUG Holding Cayman Islands The Office Gurus, LTDA. De C.V., a subsidiary of SUG Holding and Fashion Seal Corporation El Salvador The Office Masters, LTDA De C.V., a subsidiary of SUG Holding and Fashion Seal Corporation El Salvador The Office Gurus, Ltd., a subsidiary of SUG Holding and Fashion Seal Corporation Belize Power Three Web Ltda., a wholly owned subsidiary of SUG Holding Costa Rica Superior Sourcing, a wholly owned subsidiary of SUG Holding Cayman Islands
